Citation Nr: 0514911	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

William Harryman, Counsel

INTRODUCTION

The veteran had active duty from December 1961 to December 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A videoconference hearing was conducted before the Board in 
April 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At his videoconference hearing, the veteran testified that 
his hearing loss had worsened since the January 2003 VA 
compensation examination which evaluated his claimed hearing 
loss and tinnitus.  The veteran also testified that he 
believed that the examiner misinterpreted his complaint 
regarding tinnitus.  He stated that he specifically has had 
periodic ringing in his ears since service, but that the 
examiner misconstrued his reported symptom as a feeling of 
pressure.

The Board also recognizes that service connection has been 
established for chronic, non-suppurative otitis media in the 
left ear with perforated ear drum.  The Board believes that a 
medical opinion should be obtained as to whether the 
veteran's current left ear hearing loss is etiologically 
related to his service-connected left ear otitis media.  In 
addition, the Board notes that the January 2003 audiometric 
data do not comply with the requirements of 38 C.F.R. § 3.385 
(2004), in that pure tone thresholds at 500 Hertz were not 
reported.  Moreover, the Board believes that an opinion by a 
different examiner would be helpful as to whether the veteran 
currently has tinnitus and as to whether any such tinnitus is 
related to the service-connected left ear otitis media.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should schedule the veteran 
for an audiometric evaluation by a 
different examiner than in January 2003.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  In 
addition to reporting complete 
audiometric data, the examiner should be 
requested to provide answers to the 
following questions:  

a.  Is any current left ear hearing 
loss etiologically related to the 
veteran's service-connected chronic, 
non-suppurative left ear otitis 
media with perforated ear drum?  

b.  Does the veteran have tinnitus?  
If so, is it etiologically related 
to the service-connected chronic, 
non-suppurative left ear otitis 
media with perforated ear drum or is 
it otherwise related to an injury or 
disease in service?  

The opinions expressed should be 
supported by reference to pertinent 
evidence in the claims file.  

2.  Upon completion of the requested 
evidentiary development, the RO should 
again consider the veteran's claims.  If 
any action taken remains adverse to him, 
he and his accredited representative 
should be furnished a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



